DETAILED ACTION
1.	Claims 1-20 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
4.1.	Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  
Claim Rejections - 35 USC § 103
5.1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action

5.2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20160099975 to Banatwala et al (“Banatwala”) in view of US Patent Application No. 20190334903 to Lerner et al (“Lerner”), further in view of US Patent Application No. 20190158535 to Kedem et al (“Kedem”), and further in view of US Patent No. 7171374 issued to Sheehan et al (“Sheehan”).


 	As per claim 1, Banatwala discloses a computer-implemented method, comprising: receiving, by a software service application executing on a cloud computing platform, a request for a software service provided by the software service application ([0074], The routine begins with a user requesting access to the cloud resource in connection with an application for which organization boundaries may be extended);
identifying, by the software service application, a resource that is triggered by the request ([0074], the cloud resource)
determining, by the software service application, that the request has a security risk based on a security policy associated with the resource ([0074]: "Thus, whether or not the user is permitted access and, if so, under; and what conditions, is determined by which organization owns the cloud resource, a domain name associated with the user (and associated with the request), and the message handling policy associated with the cloud resource" The risk might be related to spam, see [0075]"particular message handling policy applicable to a cloud resource ... anti-spam settings)
in response to the determining that the request has the security risk, generating, by the software service application, a security notification indicating the security risk ([0074]: If the outcome of the determination is negative, an error response or other such notification is returned (and access denied).
Banatwala does not explicitly disclose however in the same field of endeavor, Lerner discloses wherein the security policy comprises a threshold amount for using the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Banatwala with the teaching of Lerner by including the feature of usages information, in order for Banatwala’s system for identifying that a user activity on a user device during a first time period corresponds to a first user activity profile. The computer system monitors user activity on a user device during a second time period. The computer system determines that the user activity associated with the second time period does not correspond to the first user activity profile. In response to the determining that the user activity associated with the second time period corresponds to the second user activity profile, the computer system implements one or more security measures (Lerner, Abstract).
Banatwala does not explicitly disclose however in the same field of endeavor, Kedem discloses determining previous usages of the resource by the software service application 
determining that the amount would be exceeded based on the previous usages of the resources and a usage of the resource according to the request; and determining that the request has the security risk in response to the determining that the threshold 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Banatwala with the teaching of Lerner/ Kedem by including the feature threshold value, in order for Banatwala’s system for distinguishing among: between: (i) a legitimate user (e.g., the real or true owner of an online account) that voluntarily and freely operates under his own free will and without duress, and (ii) the legitimate user that operates under duress and/or that performs computerized operations under the dictated instructions or the dictated guidelines that are conveyed to him by a third party (e.g., a remote third party such as a fraudulent person ("fraudster") that poses to be a customer service representative), and (iii) an illegitimate user that logs-in or accesses an online account and is not the legitimate user (e.g., is not the true owner or the real owner of that account) (Kedem). 
Additionally, Lerner discloses wherein the security policy comprises a threshold amount for using the resource on the cloud computing platform by the software service application ([0034], [0031]-[0033]), but Banatwala, Lerner and Kedem do not explicitly disclose however in the same field of endeavor, Sheehan discloses information is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Banatwala with the teaching of Lerner, Kedem and Sheehan by including the feature aggregate usages, in order for Banatwala’s system for pooling utility customers into user groups based upon pricing tariffs, and type of service; availability data from potential resources; and load balancing strategies in forming user groups to achieve optimum economic efficiency for each user group. More specifically, this invention concerns the utilization of dynamically derived pricing data and load balancing customer data to achieve ideal participation in user pools for optimum economic return in view of the dynamic pricing schedule of various resources. a central aggregation control system which automatically creates user sub-groups based upon compatible power consumption demands which, joined as a sub group, fit a group profile desirable to resource suppliers. In the embodiment the supplier connections are dynamically rearranged to maximize price advantage over time so that lowest cost is achieved with maximum reliability of supply. In another arrangement sub groups of customers are joined based upon historic power used data, or the time zone of particular users to match optimum supplier demand power profiles. This invention also includes the methodology for choosing optimum strategies for aggregating consumers to achieve idealized load profiles (1:45-65).

As per claim 2, the combination of Banatwala, Lerner, Kedem and Sheehan discloses the method of claim 1, wherein the security policy for the resource is 

As per claim 3, the combination of Banatwala, Lerner, Kedem and Sheehan discloses the method of claim 1, wherein the resource is a communication resource (Banatwala, [0072]).

As per claim 4, the combination of Banatwala, Lerner, Kedem and Sheehan discloses the method of claim 3, wherein the resource is at least one of an email resource, a messaging resource, or a telephonic call resource (Banatwala, [0075]).

As per claim 5, the combination of Banatwala, Lerner, Kedem and Sheehan discloses the method of claim 1, further comprising updating the security policy based on a usage pattern of the software service (Banatwala, [0046], [0053], also see [0085]-[0087]).

As per claim 6, the combination of Banatwala, Lerner, Kedem and Sheehan discloses the method of claim 1, wherein the security policy comprises a usage threshold of the resource within a configured duration (Banatwala, [0074], [0037]).

As per claim 7, the combination of Banatwala, Lerner, Kedem and Sheehan discloses the method of claim 1, further comprising: identifying a client device that 

Claims 8-20, are rejected for similar reasons as stated above.
  
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892).

a). US Patent Application No. 20190104017 to Khosrowpour et al discloses  in some examples, a computing device executing an application may gather data associated with a usage of multiple computing resources (e.g., CPU, GPU, storage, memory, and the like) of the computing device, generate one or more packets to carry the data, and set a priority of each of the one or more packets. The computing device may send the one or more packets to a server, to other computing devices, or both. The server or the other computing devices may send a new profile. The computing device may modify a hardware and software configuration of the computing device based at least in part on the new profile to create a modified configuration and execute the application, resulting in the application having at least one of a reduced latency or an increased throughput using the modified configuration.

	b). US Patent Application No. 20170085587 to Turgeman et al discloses  in paragraph  [0151] the determining of step (b3) is performed by: (A) determining that in 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

8.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497